SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 Commission file number 0-11254 COPYTELE, INC. (Exact name of registrant as specified in its charter) Delaware 11-2622630 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification no.) 900 Walt Whitman Road Melville, NY (Address of principal executive offices) (Zip Code) (631) 549-5900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. On March 12, 2010, the registrant had outstanding 146,710,451 shares of Common Stock, par value $.01 per share, which is the registrant’s only class of common stock. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of January 31, 2010 (Unaudited) and October 31, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) for the threemonths ended January 31, 2010 and 2009 4 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) for the three months ended January 31, 2010 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the threemonths ended January 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 - 22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 - 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 33 Item 4. Controls and Procedures. 33 - 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 5. Other Information 35 Item 6. Exhibits. 35 SIGNATURES 36 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS January 31, October 31, Current assets: Cash and cash equivalents $ $ Short-term investments inU.S. government securities Accounts receivable, net of allowance for doubtful accounts of$206,000 - Inventories Prepaid expenses and other current assets Total current assets Investment in Videocon Industries Limited global depository receipts,at market value Investment in Volga-Svet, Ltd., at cost Investment in Digital Info Security Co. Inc. common stock, at market value Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Loan payable to related party Shareholders’ equity: Preferred stock, par value $100 per share; 500,000 shares authorized; no shares issued or outstanding - - Common stock, par value $.01 per share; 240,000,000 shares authorized; 146,040,511 and 144,562,516 shares issued and outstanding, respectively Additional paid-in capital Loan receivable from related party ) ) Accumulated deficit ) ) Accumulated other comprehensive income - Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended January 31, Net revenue Revenue from sales of encryption products, net $ $ Revenue from display engineering services, net - Display technology license fee - Total net revenue Cost of revenue and operating expenses Cost of encryption products sold Cost of display engineering services - Research and development expenses Selling, general and administrative expenses Total costof revenue and operating expenses Loss from operations ) ) Interest income Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE THREE MONTHS JANUARY 31, 2010 (UNAUDITED) Loan Receivable Accumulated Additional From Other Total Common Stock Paid-in Related Accumulated Comprehensive Shareholders’ Shares Par Value Capital Party Deficit Income (Loss) Equity Balance, October 31, 2009 $ $ $ ) $ ) $ - $ Stock option compensation to employees - Common stock issued upon exercise of stock options under stock option plans - - - Common stock issued to employees pursuant to stock incentive plans - - - Common stock issued to consultants pursuant to stock incentive plans - - - Unrealized gain on investment in Videocon Industries Limited global depository receipts - Unrealized (loss) on investment in Digital Info SecurityCo., Inc. common stock - ) ) Net loss - ) - ) Balance, January 31, 2010 $ $ $ ) $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended January 31, Cash flow from operating activities: Payments to suppliers, employees and consultants $ ) $ ) Cash received from sales of products and services Interest received Net cash used in operating activities ) ) Cash flow from investing activities: Proceeds from maturities of short-term investments (certificates of deposit and U.S. government securities) - Proceeds from sale of Digital Info Security Co., Inc. common stock Net cash provided by investing activities Cash flow from financing activities: Proceeds from exercise of stock options Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net loss to net cash used in operating activities: Net loss $ ) $ ) Stock option compensation to employees Stock option compensation to consultants - Stock awards granted to employees pursuant to stockincentive plans Stock awards granted to consultants pursuant to stockincentive plans Provision for slow moving inventory reserve - Depreciation and amortization Amortized discount on investments (U.S. government securities) ) ) (Gain) loss on sale of Digital Info Security Co., Inc. common stock ) Change in operating assets and liabilities: Accounts receivable, net of allowance for doubtful accounts ) Inventories Prepaid expenses and other current assets ) ) Accounts payable andaccrued liabilities ) Deferred revenue - ) Net cash used in operating activities $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 COPYTELE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BUSINESSANDFUNDING Description of Business and Basis of Presentation Our principal operations include the development, production and marketing of thin, flat, low-voltage phosphor display technology, the development of thin, flat, low-power passive display technology and the development, production and marketing of multi-functional encryption products that provide information security for domestic and international users over virtually every communications media. The condensed consolidated financial statements are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial reporting, and with the rules and regulations of the Securities and Exchange Commission regarding interim financial reporting.Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements.The information contained herein is for the three-month periods ended January 31, 2010 and 2009.In management’s opinion, all adjustments (consisting only of normal recurring adjustments considered necessary for a fair presentation of the results of operations for such periods) have been included herein. The condensed consolidated financial statements include the accounts of CopyTele, Inc. and its wholly owned subsidiaries, CopyTele International Ltd. (“CopyTele International”) and CopyTele Marketing Inc. (“CopyTele Marketing”).CopyTele International and CopyTele Marketing were incorporated in the British Virgin Islands in July 2007 and September 2007, respectively.CopyTele International was formed for the purpose of holding an investment in global depository receipts of Videocon Industries Limited, an Indian company (“Videocon”).As of January 31, 2010, CopyTele Marketing was inactive.All significant intercompany transactions have been eliminated in consolidation.In preparing these condensed consolidated financial statements, we have evaluated events and transactions for potential recognition or disclosure through the date the condensed consolidated financial statements were issued. The results of operations for interim periods presented are not necessarily indicative of the results that may be expected for a full year or any interim period.Reference is made to the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended October 31, 2009, for more extensive disclosures than contained in these condensed consolidated financial statements. Effective October31, 2009, we adopted Accounting Standards Codification (“ASC”) 105 “GAAP” (“ASC 105”) issued by the Financial Accounting Standards Board (“FASB”) that establishes the ASC as the source of authoritative accounting principles to be applied in the preparation of financial statements in conformity with GAAP.All accounting guidance that is not included in the Accounting Standards Codification is now considered to be non-authoritative.The adoption of ASC 105 had no impact on our financial position or operating results as it only amends the referencing to existing accounting standards (other than the Securities and Exchange Commission (“SEC”) guidance). 7 Funding and Management’s Plans Since our inception, we have met our liquidity and capital expenditure needs primarily through the proceeds from sales of common stock in our initial public offering, in private placements, upon exercise of warrants issued in connection with the private placements and initial public offering, and upon the exercise of stock options.In addition, commencing in the fourth quarter of fiscal 1999, we have generated limited cash flows from sales of our encryption products and in May 2008 began receiving license fees related to our display technology from Videocon pursuant to the License Agreement (as defined below). During the three months ended January 31, 2010, our cash used in operating activities was approximately $814,000. This resulted from payments to suppliers, employees and consultants of approximately $862,000, which was offset by cash of approximately $40,000 received from collections of accounts receivable related to sales of encryption products, and approximately $8,000 of interest income received.Our cash provided by investing activities during the three months ended January 31, 2010 was approximately $27,000, which resulted from the sale of Digital Info Security Co. Inc. common stock. Our cash provided by financing activities during the three months ended January 31, 2010 was $532,000, which resulted from cash received upon the exercise of stock options.As a result, our cash, cash equivalents, and investments in U.S. government securities at January 31, 2010 decreased to approximately $1,947,000 from approximately $2,201,000 at October 31, 2009. Total employee compensation expense for the three-month periods ended January 31, 2010 and 2009 was approximately $839,000 and $984,000, respectively.During the three-month ended January 31, 2010 and 2009, a significant portion of employee compensation consisted of the issuance of stock and stock options to employees in lieu of cash compensation.We recorded stock-based compensation expense for the three-month periods ended January 31, 2010 and 2009 of approximately $377,000 and $594,000, respectively, for shares of common stock issued to employees.We recorded stock-based compensation expense for the three-month periods ended January 31, 2010 and 2009 of approximately $275,000 and $229,000, respectively, related to stock options granted to employees and directors. We believe that our existing cash, cash equivalents, and investments in U.S. government securities, together with cash flows from expected sales of our encryption products and revenue relating to our thin, flat, low-voltage phosphor display technology, including license fees and royalties from Videocon, and other potential sources of cash flows, will be sufficient to enable us to continue our marketing, production, and research and development activities for at least 12 months.However, our projections of future cash needs and cash flows may differ from actual results.If current cash, cash equivalents, investments and cash that may be generated from operations are insufficient to satisfy our liquidity requirements, we may seek to sell debt or equity securities or to obtain a line of credit.The sale of additional equity securities or convertible debt could result in dilution to our shareholders.We currently have no arrangements with respect to additional financing.We can give no assurance that we will generate sufficient revenues in the future (through sales, license fees and royalties, or otherwise) to satisfy our liquidity requirements or sustain future operations, that our production capabilities will be adequate, that other products will not be produced by other companies that will render our products obsolete, or that other sources of funding would be available, if needed, on favorable terms or at all.If we cannot obtain such funds if needed, we would need to curtail or cease some or all of our operations. 8 Related Party Transactions with Videocon Industries Limited In November 2007, we entered into a Technology License Agreement (as amended in May 2008, the “License Agreement”) with Videocon.Under the License Agreement, we provide Videocon with a non-transferable, worldwide license of our technology for thin, flat, low voltage phosphor displays (the “Licensed Technology”), for Videocon (or a Videocon Group company) to produce and market products, including TVs, incorporating displays utilizing the Licensed Technology.Under the License Agreement, we are scheduled to receive a license fee of $11 million from Videocon, payable in installments over a 27 month period, which commenced in May 2008, and an agreed upon royalty from Videocon based on display sales by Videocon.In April 2008, the Indian Government approved the License Agreement. In May 2008, we received the first installment of the license fee of $2,000,000.During the quarter ended April 30, 2009, we modified the payment terms from Videocon and we agreed to reimburse Videocon $250,000 for engineering services related to another version of our display technology, which amount was offset against amountsdue to Videocon in lieu of a cash payment.In June 2009, we received a license fee payment from Videocon of $250,000, which was due during the quarter ended April 30, 2009 pursuant to the modified payment terms.In August 2009, we received a license fee payment from Videocon of $100,000, which was due during the quarter ended July 31, 2009 pursuant to the modified payment terms.During the first quarter of fiscal year 2010 we modified the payment terms from Videocon for amounts that were due during that quarter.In March 2010, we received a license fee payment from Videocon of $300,000, which was due during the quarter ended January 31, 2010 pursuant to the modified payment terms.As of January 31, 2010, we received aggregate license fee payments of $2,600,000.The modifications were made to allow Videocon’s payments to be more closely aligned with the progress being made towards the optimization of the display performance, although the total amount of the payments did not change.Future modifications of the timing of payments from Videocon could occur that might materially affect in which future periods revenues from Videocon are recognized and which could delay the payment of the license fee beyond the 27 month period. We are working with Videocon to implement our technology into production display modules.The display modules consist of our low voltage phosphor displays, the attached associated driver circuits, and controller circuits.Under the License Agreement, Videocon, with our assistance, is to provide the design and process engineering required to produce such display modules and also provide all tooling and fixtures required for the production process.As part of our assistance to Videocon to produce such display modules, we are providing technical support to Videocon’s technical team.We are also cooperating with Videocon to jointly implement our technology prior to production to produce prototypes of such modules.Videocon and CopyTele, with the assistance of Volga Svet Ltd., (Volga) and an Asian company, are utilizing their display processing technology and facilities to produce displays, incorporating various configurations of our display matrix and display assemblies to optimize the display module operating performance.The matrix is the main component of our display, since it contains the structure to accommodate our electron emission technology and the color phosphors that are used to illuminate our display.Improvements to the technology are to be jointly owned by CopyTele and Videocon.Significant improvements, as defined in the License Agreement, may result in additional compensation to CopyTele.CopyTele has determined that any improvements which are not significant in nature are inconsequential. 9 The arrangement with Videocon also provides for each of the parties to designate an advisor to the other party’s Board of Directors.The purpose of the advisor to the Board of Directors is to provide knowledge to the Board of the display market and to apprise the Board of developments in this market.CopyTele believes this to be inconsequential to the operation of the License Agreement. Under the License Agreement we continue to have the right to produce and market products utilizing our technology.We also continue to have the right to utilize Volga, a Russian display company that we have been working with for more than twelve years, and the Asian company that CopyTele has been working with for more than six years, to produce and market, products utilizing the Licensed Technology.Additional licenses of the Licensed Technology to third parties require the joint agreement of CopyTele and Videocon. In November 2007, we also entered into a Share Subscription Agreement (the “Share Subscription Agreement”) with Mars Overseas Limited, an affiliate of Videocon (“Mars Overseas”).Under the Share Subscription Agreement, Mars Overseas purchased 20,000,000 unregistered shares of our common stock (the “CopyTele Shares”) from us for an aggregate purchase price of $16,200,000, which was valued based on the actively traded market price of our common stock.The purchase of the CopyTele Shares pursuant to the Share Subscription Agreement closed in November 2007. Also in November 2007, our wholly-owned British Virgin Islands subsidiary, CopyTele International, entered into a GDR Purchase Agreement, as amended (the “Purchase Agreement”) with Global EPC Ventures Limited (“Global”), for CopyTele International to purchase from Global 1,495,845 global depository receipts of Videocon (the “Videocon GDRs”), acquired by Global on the Luxembourg Stock Exchange for an aggregate purchase price of $16,200,000.The price of the Videocon global depository receipts on the Luxembourg Stock Exchange is based on the underlying price of Videocon’s equity shares which are traded on stock exchanges in India with prices quoted in rupees.The purchase of the Videocon GDRs pursuant to the Purchase Agreement closed in December 2007. For the purpose of effecting a lock up of the Videocon GDRs and CopyTele Shares (collectively, the “Securities”) for a period of seven years, and therefore restricting both parties from selling or transferring the Securities during such period, CopyTele International and Mars Overseas entered into two Loan and Pledge Agreements in November 2007.The Videocon GDRs are to be held as security for a loan in principal amount of $5,000,000 from Mars Overseas to CopyTele International, and the CopyTele Shares are similarly held as security for a loan in principal amount of $5,000,000 from CopyTele International to Mars Overseas.The loans are for a term of seven years and do not bear interest.Prepayment of each loan requires payment of a premium by the borrower and, in any event, the lien on the Securities securing the prepaid loan will not be released until the seventh anniversary of the closing of the loans and the prepaid amount would be held in escrow until such date.The loan agreements required the parties to enter into an escrow agreement under which the parties deposited the Securities with an escrow agent for the term of the loans.The loan agreements also provide for customary events of default which may result in forfeiture of the Securities by the defaulting party.The loan and escrow agreements also provide for the transfer to the respective parties, free and clear of any encumbrances under the agreements, any dividends, distributions, rights or other proceeds or benefits received by the escrow agent in respect of the Securities.The closing of the loans took place in December 2007.The loan receivable from Mars Overseas is classified as a contra-equity under shareholders’ equity in the accompanying condensed consolidated balance sheet, because the loan receivable is secured by the CopyTele Shares and the Share Subscription Agreement and Loan and Pledge Agreement were entered into concurrently. 10 Revenue Recognition Revenues from sales are recorded when all four of the following criteria are met: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred and title has transferred or services have been rendered; (iii) our price to the buyer is fixed or determinable; and (iv) collectibility is reasonably assured. We have assessed the revenue guidance of ASC 605-25 “Multiple-Element Arrangements” to determine whether multiple deliverables in our arrangement with Videocon represent separate units of accounting.Under the License Agreement, CopyTele is required to: (a) disclose to Videocon the Licensed Technology and provide reasonable training of Videocon personnel; (b) jointly cooperate with Videocon to produce prototypes prior to production; and (c) assist Videocon in preparing for production.CopyTele has determined that these performance obligations do not have value to Videocon on a standalone basis, as defined in such accounting guidance, and accordingly they do not represent separate units of accounting. We have established objective and reasonable evidence of fair value for the royalty to be earned during the production period based on analysis of the pricing for similar agreements.Accordingly, we have determined that the license fee of $11 million to be paid during the pre-production period and royalties on product sales reflects the established fair value for these deliverables.We will recognize the $11 million license fee over the estimated period that we expect to provide cooperation and assistance during the pre-production period, limiting the revenue recognized on a cumulative basis to the aggregate license fee payments received from Videocon.We will assess at each reporting period the progress and assistance provided and will continue to evaluate the period during which this fee will be recognized. On this basis, we have recognized license fee revenue during the three-months ended January 31, 2010 and 2009 of $-0- and approximately $313,000, respectively. 11 2.STOCK BASED COMPENSATION We maintain stock equity incentive plans under which we may grant non-qualified stock options, incentive stock options, stock appreciation rights, stock awards, performance and performance-based awards, or stock units to employees, non-employee directors and consultants. Stock Option Compensation Expense We account for stock options granted to employees and directors using the accounting guidance in ASC 718 “Stock Compensation” (“ASC 718”).We recognize compensation expense for stock option awards on a straight-line basis over the requisite service period of the grant.We recorded stock-based compensation expense, related to stock options granted to employees and non-employee directors, of approximately $275,000, and $229,000 during the three-month periods ended January 31, 2010 and 2009, respectively, in accordance with ASC 718.Such compensation expense is included in the accompanying condensed consolidated statements of operations in either research and development expenses or selling, general and administrative expenses, as applicable based on the functions performed by such employees and directors.Such stock-based compensation expense did not have an impact on either basic or diluted net loss per share for the three-month periods ended January 31, 2010 and 2009, respectively. Included in the stock-based compensation cost related to stock options granted to employees and directors recorded during the three-months periods ended January 31, 2010 and 2009 was approximately $6,000, and $17,000, respectively, of expense related to the amortization of compensation cost for stock options granted in prior periods but not yet vested.As of January 31, 2010, there was approximately $18,000 of unrecognized compensation cost related to non-vested share-based compensation arrangements for stock options granted to employees and directors, which is expected to be amortized during the current fiscal year. We account for stock options granted to consultants using the accounting guidance under ASC 505-50 “Equity-Based Payments to Non-Employees”.We recognized consulting expense for options granted to non-employee consultants, during the three-months periods ended January 31, 2010, and 2009, of $-0-, and approximately $3,000, respectively.Such consulting expense is included in the accompanying condensed consolidated statements of operations in either research and development expenses or selling, general and administrative expenses, as applicable based on the functions performed by such consultants.As of January 31, 2010, there was no such unrecognized consulting expense related to non-vested share-based compensation arrangements for stock options granted to consultants. Fair Value Determination In accordance with ASC 718, we estimate the fair value of stock options granted to employees, non-employee directors and consultants on the date of grant using the Black-Scholes pricing model.We separate the individuals we grant stock options to into three relatively homogenous groups, based on exercise and post-vesting employment termination behaviors.To determine the weighted average fair value of stock options on the date of grant, we take a weighted average of the assumptions used for each of these groups.Stock options we granted during the three months ended January 31, 2010 and 2009 consisted of awards of stock options with 10-year terms which vested immediately. 12 The following weighted average assumptions were used in estimating the fair value of stock options granted during the three months ended January 31, 2010 and 2009: For the Three Months Ended January 31, Weighted average fair value at grant date $ $ Valuation assumptions: Expected life (years) Expected volatility % 95 % Risk-free interest rate % % Expected dividend yield 0 0 The expected term of stock options represents the weighted average period the stock options are expected to remain outstanding.Because we consider our options to be “plain vanilla”, we estimated the expected term using a modified version of the simplified method of calculation, as prescribed by SEC Staff Accounting Bulletin No. 107, “Share-Based Payment” (“SAB 107”).This modified calculation uses the actual life for options that have been settled, and a uniform distribution assumption for the options still outstanding.Under SAB 107, options are considered to be “plain vanilla” if they have the following basic characteristics: granted “at-the-money”; exercisability is conditioned upon service through the vesting date; termination of service prior to vesting results in forfeiture; limited exercise period following termination of service; and options are non-transferable and non-hedgeable.In December 2007, the SEC staff issued Staff Accounting Bulletin No. 110, “Share-Based Payment” (“SAB 110”).SAB 110 permits the use of the simplified method in SAB 107 for employee stock option grants after December 31, 2007 for companies whose historical data about their employees’ exercise behavior does not provide a reasonable basis for estimating the expected term of the options.We have adopted SAB 110 and continued to use a simplified method to estimate the expected term for options granted after December 2007, as adequate historical experience is not available to provide a reasonable estimate.We intend to continue applying the simplified method until enough historical experience is readily available to provide a reasonable estimate of the expected term for employee option grants. We estimated the expected volatility of our shares of common stock based upon the historical volatility of our share price over a period of time equal to the expected life of the options.We estimated the risk-free interest rate based on the implied yield available on the applicable grant date of a U.S. Treasury note with a term equal to the expected term of the underlying grants.We made the dividend yield assumption based on our history of not paying dividends and our expectation not to pay dividends in the future.Under ASC 718, the amount of stock-based compensation expense recognized is based on the portion of the awards that are ultimately expected to vest.Accordingly, we reduce the fair value of the stock option awards for expected forfeitures, which are forfeitures of the unvested portion of surrendered options.We estimated expected forfeitures based on our historical experience. 13 We will reconsider use of the Black-Scholes pricing model if additional information becomes available in the future that indicates another model would be more appropriate, or if grants issued in future periods have characteristics that cannot be reasonably estimated using this model.If factors change and we employ different assumptions in the application of ASC 718 in future periods, the compensation expense that we record under ASC 718 may differ significantly from what we have recorded in the current period. Stock Option Activity During the three-month periods ended January 31, 2010 and 2009, we granted stock options to purchase 750,000 shares and 1,360,000 shares, respectively, to employees, non-employee directors and consultants of common stock at weighted average exercise prices of $.66 and $0.31 per share, respectively, pursuant to the CopyTele, Inc. 2003 Share Incentive Plan (the "2003 Share Plan").During the three-month periods ended January 31, 2010 and 2009, stock options to purchase 815,000 shares and 1,350,000 shares, respectively, of common stock were exercised with aggregate proceeds of $532,000 and approximately $426,000, respectively. StockOptionPlans As of January 31, 2010, we have three stock option plans: the CopyTele, Inc. 1993 Stock Option Plan (the “1993 Plan”), the CopyTele, Inc. 2000 Share Incentive Plan (“2000 Share Plan”) and the 2003 Share Plan, which were adopted by our Board of Directors on April 28, 1993, May 8, 2000 and April 21, 2003, respectively. Upon approval of the 2000 Share Plan by our shareholders in July 2000, the 1993 Plan was terminated with respect to the grant of future stock options.The exercise price with respect to all of the stock options granted under the 1993 Plan, since its inception, was equal to the fair market value of the underlying common stock at the grant date.Information regarding the 1993 Plan for the three months ended January 31, 2010 is as follows: Shares Weighted Average Exercise Price Per Share Aggregate Intrinsic Value Options Outstanding at October 31, 2009 $ Expired ) $ Options Outstanding and Exercisable at January 31, 2010 $ $ -0- As of January 31, 2010, weighted average remaining contractual term for options outstanding under the 1993 Plan was .32 years. On July 25, 2000, our shareholders approved the 2000 Share Plan.The maximum number of shares of common stock that may be granted was 5,000,000 shares.On July 6, 2001 and July 16, 2002, the 2000 Share Plan was amended by our Board of Directors to increase the maximum number of shares of common stock that may be granted to 10,000,000 shares and 15,000,000 shares, respectively.These amendments were approved by our shareholders on August 16, 2001 and September 12, 2002, respectively.The 2000 Share Plan provides for the grant of incentive stock options, nonqualified stock options, stock appreciation rights, stock awards, performance awards and stock units to key employees and consultants of the Company. 14 The 2000 Share Plan was administered by the Stock Option Committee through June 2004 and since that date has been administered by the Board of Directors, which determines the option price, term and provisions of each stock option; however, the purchase price of shares issuable upon the exercise of incentive stock options will not be less than the fair market value of such shares at the date of grant and incentive stock options will not be exercisable for more than 10 years.The exercise price with respect to all of the stock options granted under the 2000 Share Plan since its inception was equal to the fair market value of the underlying common stock at the grant date.As of January 31, 2010, 21,508 shares were available for future grants under the 2000 Share Plan. Information regarding the 2000 Share Plan for the three months ended January 31, 2010 is as follows: Shares Weighted Average Exercise Price Per Share Aggregate Intrinsic Value Options Outstanding at October 31, 2009 $ Exercised ) $ Options Outstanding and Exercisable at January 31, 2010 $ $ The following table summarizes information about stock options outstanding under the 2000 Share Plan as of January 31, 2010: Options Outstanding and Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price $0.94 - $1.09 The 2003 Share Plan provides for the grant of nonqualified stock options, stock appreciation rights, stock awards, performance awards and stock units to key employees and consultants of the Company.The maximum number of shares of common stock available for issuance under the 2003 Share Plan initially was 15,000,000 shares.On October 8, 2004, February 9, 2006, August 22, 2007 and December 3, 2008, the 2003 Plan was amended by our Board of Directors to increase the maximum number of shares of common stock that may be granted to 30,000,000 shares, 45,000,000 shares, 55,000,000 shares, and 70,000,000 shares, respectively.Current and future non-employee directors are automatically granted nonqualified stock options to purchase 60,000 shares of common stock upon their initial election to the Board of Directors and at the time of each subsequent annual meeting of our shareholders at which they are elected to the Board of Directors.The 2003 Share Plan was administered by the Stock Option Committee through June 2004 and since that date has been administered by the Board of Directors, which determines the option price, term and provisions of each stock option.The exercise price with respect to all of the options granted under the 2003 Share Plan since its inception was equal to the fair market value of the underlying common stock at the grant date.As of January 31, 2010, 4,125,091 shares were available for future grants under the 2003 Share Plan. 15 Information regarding the 2003 Share Plan for the three months ended January 31, 2010 is as follows: Shares Current Weighted Average Exercise Price Per Share Aggregate Intrinsic Value Options Outstanding at October 31, 2009 $ Granted $ Exercised ) $ Expired ) $ Options Outstanding at January 31, 2010 $ $ Options Exercisable at January 31, 2010 $ $ The following table summarizes information about stock options outstanding under the 2003 Share Plan as of January 31, 2010: Options Outstanding Stock Options Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number Exercisable Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price $
